CORRECTED EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The purpose of this “Corrected Examiner’s Amendment” is to amend to dependency of original claims 4 and 5.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 4/22/2021.

The application has been amended as follows: 
Claim 1, last line, after “the first insulating member” inserted ---; and wherein the second insulating member includes, a second insulating member main body portion disposed so as to oppose the sealing plate, and a pair of connection portions that extend from the second insulating member main body portion towards the sealing plate, and wherein the connection portions are each connected to the first insulating member---.
Cancelled claim 3.
Claim 6, line 1, replaced “The” with “A”.
Claim 6, line 1, deleted “according to claim 1, further”.
Claim 6, after line 1 inserted --- an electrode body that includes a positive electrode plate and a negative electrode plate;
a square outer package that includes an opening and that houses the electrode body; a sealing plate that seals the opening;
a positive electrode external terminal that is electrically connected to the positive electrode plate and that is attached to the sealing plate;
a negative electrode external terminal that is electrically connected to the negative electrode plate and that is attached to the sealing plate;
a positive electrode collector member that electrically connects the positive electrode plate and the positive electrode external terminal to each other;
a negative electrode collector member that electrically connects the negative electrode plate and the negative electrode external terminal to each other;
a first insulating member disposed between at least one of the positive electrode collector member and the negative electrode collector member, and the sealing plate, the first insulating member being fixed to the sealing plate; and
a second insulating member disposed between the sealing plate and the electrode body, wherein
the second insulating member is connected to the first insulating member;---.
Claims 4 and 5, changed their dependency from claim 3 to claim 1.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant agreed to replace Figures 2, 7 and 8 with figures within which the lines and numbers are more crisp and clear.  In addition, Examiner kindly requests that the lines connecting elements with their respective reference numbers to be clear in regards to where the line ends.  Presently, the ends of the lines blend with the shading lines and, therefore, it is difficult to see which element is being pointed to.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Kim (US 2015/0364742 A1) teaches a square secondary battery (as illustrated in Figure 2) comprising:
an electrode body (110) that includes a positive electrode plate and a negative electrode plate (para. [0006]);
a square outer package (150) that includes an opening (at the top prior to adding cap (160)) and that houses the electrode body (110); a sealing plate/(cap (160)) that seals the opening (as illustrated);
a positive electrode external terminal (120) that is electrically connected to the positive electrode plate and that is attached to the sealing plate (para. [0006]);
a negative electrode external terminal (130) that is electrically connected to the negative electrode plate and that is attached to the sealing plate (para. [0006]);
a positive electrode collector member (para. [0029]) that electrically connects the positive electrode plate and the positive electrode external terminal to each other;
a negative electrode collector member (para. [0029]) that electrically connects the negative electrode plate and the negative electrode external terminal to each other;
a first insulating member (141) disposed between at least one of the positive electrode collector member and the negative electrode collector member, and the sealing plate/(cap (160), the first insulating member (141) being fixed to the sealing plate/(cap (160)); and
a second insulating member (142) disposed between the sealing plate/(cap (160)) and the electrode body (110) (as illustrated) (para. [0062]), wherein
the second insulating member (142) is connected to the first insulating member (141) (para. [0062]) as illustrated).  However, Kim fails to teach or make obvious the above in combination with instant claim 3 which comprises providing the second insulating member (142) which includes a second insulating member main body portion disposed so as to oppose the sealing plate, and a pair of connection portions that extend from the second insulating member main body portion towards the sealing plate/(cap (160)), and the connection portions are each connected to the first insulating member (141).  This combination is neither present nor made obvious in the closest prior art of record.
In addition, Kim fails to teach or make obvious the above in combination with instant claim 6 which comprises providing a first positive electrode tab group formed of a plurality of the positive electrode tabs;
a second positive electrode tab group formed of a plurality of the positive electrode tabs  a first negative electrode tab group formed of a plurality of the negative electrode tabs; and a second negative electrode tab group formed of a plurality of the negative electrode tabs, wherein in a short direction of the sealing plate the second insulating member is disposed between the first positive electrode tab group and the second positive electrode tab group, and between the first negative electrode tab group and the second negative electrode tab group.
Relevant art has been cited in the attached PTO-892 form.
Applicant filed a statement regarding 15/153,032 (US 2016/0336545) being commonly owned at the time of filing for the invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							5/4/2021Primary Examiner, Art Unit 1725